—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Durante, J.), dated December 1, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint in this action, which arose from an automobile accident at an intersection. By turning right at a red light where a “No Turn On Red” sign was present, the plaintiff driver violated § 1111 (d) of the Vehicle and Traffic Law and thus was negligent as a matter of law (see, Bolta v Lohan, 242 AD2d 356; Maxwell v Land-Saunders, 233 AD2d 303; Gamar v Gamar, 114 AD2d 487, 488). Furthermore, the plaintiffs failed to demonstrate the existence of any genuine issues of material fact as to whether the defendant was comparatively negligent or that she could have done anything to avoid the impact between the two vehicles (see, Wilke v Price, 221 AD2d 846, 847). Accordingly, the defendant was entitled to summary judgment (see, Zuckerman v *395City of New York, 49 NY2d 557; Delasoudas v Koudellou, 236 AD2d 581). Rosenblatt, J. P., Ritter, Santucci and McGinity, JJ., concur.